Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Status of Claims
This is in response to applicant’s filing date of December 31, 2019. Claims 1-20 are currently pending.
                                       Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                            Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
      Regarding independent claims 1, 14, and 20, claims recite, e.g., claim 1 line 7, “emit light signals with a first code therein”.  This limitation can be interpreted to mean that a first code is embedded or is being transmitted in the light signals like a data packet. In Paragraph [0052] of the instant application a code is defined as “sequences of pulses” or pulses with different rise times, shapes, time duration, and the like.  The claim language is inconsistent with the disclosure and, as such, it is indefinite and beyond the scope defined in the specification.   Applicant can overcome this rejection by rephrasing “with a first code therein” to – as a first emission pattern—to make the language consistent with the specification like Para, [0052].  Changes to “second code” are likewise recommended.
        Claims 2-13 and 15-19 are dependent on independent claims 1 and 14 respectively so they are also rejected under same rationale.
                                   Claim Rejections – 35 USC §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merritt et al (US-20190129014-A1) (“Merritt”).
As per claim 1, Merritt discloses a lidar sensor system (Figures 1 and 8), comprising:
 a light emitter (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] which discloses “block 36 includes controlling one or more light sources such as, for example, one or more lasers and one or more rotating mirrors to initiate and emit the optical pulse(s) (e.g., via beam steering).”);
 a light detector (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] disclosing that “block 36 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”);
 a processor (Figure 8, host processor 168, and Para. [0047].); and
 memory that stores instructions that, when executed by the processor, cause the processor to perform acts (Merritt at Para. [0047] which discloses “host processor 168 may include logic 186 (e.g., logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof) to perform one or more aspects of the method 34 (FIG. 2A), the method 48 (FIG. 2B), the method 80 (FIG. 4), the method 100 (FIG. 5), the method 112 (FIG. 6) and/or the method 130 (FIG. 7)”.) comprising:
 causing the light emitter to emit light signals with a first code therein into an environment (Merritt at Para. [0048] discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern”.), wherein a light signal in the light signals reflects off an object in the environment to provide a reflected light signal (Merritt at Para. [0014] which discloses “optical reflection 18 (e.g., inbound light) from the physical object 12 is received at the first sensor platform 14, wherein the optical reflection 18 has an expected reflection pattern (e.g., frequency, amplitude, reflection angle, noise profile, timing, etc.) corresponding to the first emission pattern.”), and wherein the light detector detects the reflected light signal (Merritt at Para. [0048] discloses “block 50 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”) ;  
 responsive to detection of the reflected light signal by the light detector, determining that the reflected light signal includes the first code (Merritt at Para. [0025] discloses “[b]lock 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.”); and
 generating a point cloud based in part on the reflected light signal in response to determining that the reflected light signal includes the first code (Merritt at Figure 2A, decision block 38 and block 40, and Para. [0025] which discloses that “block 40 includes determining the location, speed, shape and/or direction of the physical object(s), as well as generating a point cloud to document the surrounding environment.”), wherein a differing light signal detected by the light detector determined to lack the first code is identified as being interference such that the differing light signal is filtered and not used to generate the point cloud (Merritt at Figure 2A, decision block 38 and block 42, and Para. [0026] which discloses that “block 42 may disregard the optical reflection(s), wherein an altered emission pattern is obtained at block 44.”).  
circuitry configured to include the first code in an electrical signal (Figure 8, logic 186), wherein the electrical signal is provided to the light emitter, and wherein the light emitter is configured to emit the light signals with the first code therein based on the electrical signal (Merritt at Para. [0048] which discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern.”).  
As per claim 3, Merritt discloses a lidar sensor system, the acts further comprising:
 causing the light emitter to transition from emitting the light signals with the first code therein to emitting second light signals with a second code therein into the environment, wherein the first code is different from the second code (Merritt at Figure 6, blocks 122 and 124, and Para. [0014] discloses “the first emission pattern may also be altered in response to detected interferences, a time-variable (e.g., random, pseudorandom) trigger, and so forth, to obtain a different (e.g., second) emission pattern.”).  
As per claim 4, Merritt discloses a lidar sensor system, wherein the first code is a first sequence of pulses and the second code is a second sequence of pulses (Merritt at Para. [0024] discloses “block 36 initiates one or more optical pulses in accordance with an emission pattern and receives one or more optical reflections.”).  
As per claim 5, Merritt discloses a lidar sensor system, the acts further comprising;
receiving a command signal (Merritt at Para. [0043] discloses “AV may be informed at block 144 of the recommended settings and corresponding time period. The AV may then navigate through the surrounding area (e.g., neighborhood) at block 146.”), wherein the light emitter is caused to transition from emitting the light signals with the first code therein (Merritt at Para. [0045] discloses that when an “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”) to emitting the second light signals with the second code therein in response to receiving the command signal (Merritt at Figure 1, infrastructure node, and command changes as disclosed in Para. [0041] “wherein the first sensor platform is instructed at block 124 to use the second emission pattern.”).  
As per claim 6, Merritt discloses a lidar sensor system, wherein the command signal is received from an autonomous vehicle, and wherein the autonomous vehicle comprises the lidar sensor system (Merritt at Figure 8 and Para. [0021] discloses “an infrastructure node 20 (e.g., roadside unit, edge node, base station, server) that tracks the presence of other platforms such as, for example, the second sensor platform 22 and/or the attack platform 30.”).  
As per claim 7, Merritt discloses a lidar sensor system, wherein the command signal is received from a computing system separate from an autonomous vehicle, and wherein the autonomous vehicle comprises the lidar sensor system (Merritt at Figure 6 and Para. [0021] discloses “an infrastructure node 20 (e.g., roadside unit, edge node, base station, server) that tracks the presence of other platforms such as, for example, the second sensor platform 22 and/or the attack platform 30.”).  

 determining that an autonomous vehicle that comprises the lidar sensor system changed from a first orientation to a second orientation (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.” Further in Para. [0045] discloses that the “AV moves out” of the region causing a change in its direction of travel which as defined in the instant application at Para. [0032] is a change in orientation.) ;
 wherein the light emitter is caused to transition from emitting the light signals with the first code therein to emitting the second light signals with the second code therein responsive to determining that the autonomous vehicle changed from the first orientation to the second orientation (Merritt at Para. [0045] discloses that when an autonomous vehicle (AV) enters a region it acquires a “transmission parameter” from an infrastructure node (IN) and when the “AV moves out” then it “transitions to a new IN or migrates to an adhoc scheme”. When the AV moves out it is changing its direction of travel, which based on the definition, Para. [0032] of then instant application, it is transitioning from a first to a second orientation.).  
As per claim 9, Merritt discloses a lidar sensor system, the acts further comprising:
 performing a comparison between a duration of time that the light emitter has emitted the light signals with the first code therein and a threshold duration of time (Merritt at Para. [0025] discloses that “Block 38 determines timing, etc., or any combination thereof.”  Still further, the expectation is based on exceeding a “predetermined threshold”.  See Para. [0033] which discloses how duration of time of received patterns are used to determine deviations.);
 wherein the light emitter is caused to transition from emitting the light signals with the first code therein to emitting the second light signals with the second code therein responsive to the duration of time exceeding the threshold duration of time (Merritt at Para.[0026] which discloses “block 44 includes sending a notification (e.g., interference notification) of the deviation to an infrastructure node such as, for example, the infrastructure node 20 (FIG. 1) and receiving the altered emission pattern from the infrastructure node.”).  
As per claim 10, Merritt discloses a lidar sensor system, wherein the light emitter emits the light signals with the first code therein in a first direction (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”), and the light emitter emits the second light signals with the second code therein in a second direction that is different from the first direction (Merritt at Para. [0045] which discloses that when “the AV moves out of the neighborhood, it then transitions to a new IN or migrates to an ad hoc scheme if there is no infrastructure node (IN) present”).  
As per claim 11, Merritt discloses a lidar sensor system, wherein the light emitter is caused to transition from emitting the light signals with the first code therein to emitting the second light signals with the second code therein responsive to a signal that indicates that a second autonomous vehicle is in geographic proximity to a first autonomous vehicle, and wherein the first autonomous vehicle comprises the lidar sensor system (Merritt at Para. [0021] which discloses that “the first sensor platform 14 might inform the infrastructure node 20 of the emission parameter capabilities of the first sensor platform 14 (e.g., via a registration notification) and the second sensor platform 22 may inform the infrastructure node 20 of the emission parameter capabilities of the second sensor platform 22 (e.g., via a registration notification), wherein the infrastructure node 20 selects non-interfering emission patterns for the first and second sensor platforms 14, 22, respectively.”).  
As per claim 12, Merritt discloses that the lidar sensor system being a spinning lidar sensor system (Merritt at Para. [0013] discloses that “the first sensor platform 14 emits a first optical pulse 16 (e.g., a focused outbound light beam rotated in a 360° FOV) in accordance with a first emission pattern.”).  
As per claim 13, Merritt discloses that the lidar sensor system being a scanning lidar sensor system (Merritt at Para. [0031] discloses “solid state lidar systems with sophisticated MEMS (microelectromechanical system) motors that can be arbitrarily stepped, the light sources 60 transmit at different angles.”).  
As per claim 14, Merritt discloses a lidar sensor system (Figure 8), comprising:
 a light emitter (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] which discloses “block 36 includes controlling one or more light sources such as, for 
 a processor (Figure 8, host processor 168, and Para. [0047].); and
memory that stores instructions that, when executed by the processor, cause the processor to perform acts (Merritt at Para. [0047] which discloses “host processor 168 may include logic 186 (e.g., logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof) to perform one or more aspects of the method 34 (FIG. 2A), the method 48 (FIG. 2B), the method 80 (FIG. 4), the method 100 (FIG. 5), the method 112 (FIG. 6) and/or the method 130 (FIG. 7)”.) comprising:
 causing the light emitter to emit first light signals with a first code therein into an environment (Merritt at Para. [0048] discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern”.); and
 causing the light emitter to transition from emitting the first light signals with the first code therein to emitting second light signals with a second code therein into the environment, wherein the first code is different from the second code (Merritt at Figure 6, blocks 122 and 124, and Para. [0014] discloses “the first emission pattern may also be altered in response to detected interferences, a time-variable (e.g., random, pseudorandom) trigger, and so forth, to obtain a different (e.g., second) emission pattern.”), wherein the light emitter is caused to transition from emitting the first light signals to the second light signals to facilitate avoidance of interference with respect to differing light signals emitted by a differing light source of a differing lidar sensor system (Merritt at Para. [0014] and Para. [0078] vectors of differentiation are introduced in the emission characteristics of a lidar's pulse. The vectors of differentiation significantly reduce the probability of signal overlap or confusion (e.g., pulse length, emission pattern, modulation of pulse wave forms and encoding, and single- or multi-beam emissions).”).  
As per claim 15, Merritt discloses a lidar sensor system, further comprising a light detector, wherein a first light signal in the first light signals reflects off an object in the environment to provide a reflected first light signal, wherein the light detector detects the reflected first light signal (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] disclosing that “block 36 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”), and wherein the acts further comprise:
 responsive to detection of the reflected first light signal by the light detector, determining that the reflected first light signal includes the first code (Merritt at Para. [0025] discloses “[b]lock 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.”); and
generating a point cloud based in part on the reflected first light signal in response to determining that the reflected first light signal includes the first code (Merritt at Figure 2A, decision block 38 and block 40, and Para. [0025] which discloses that “block 40 includes determining the location, speed, shape and/or direction of the physical object(s), as well as generating a point cloud to document the surrounding environment.”), wherein a differing light signal detected by the light detector determined to lack the first code is identified as being interference such that the differing light signal is filtered and not used to generate the point cloud (Merritt at Figure 2A, decision block 38 and block 42, and Para. [0026] which discloses that “block 42 may disregard the optical reflection(s), wherein an altered emission pattern is obtained at block 44.”).  
As per claim 16, Merritt discloses a lidar sensor system, the acts further comprising:
 receiving a command signal (Merritt at Para. [0043] discloses “AV may be informed at block 144 of the recommended settings and corresponding time period. The AV may then navigate through the surrounding area (e.g., neighborhood) at block 146.”), wherein the light emitter is caused to transition from emitting the light signals with the first code therein (Merritt at Para. [0045] discloses that when an “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”), wherein the light emitter is caused to transition from emitting the first light signals with the first code therein to emitting the second light signals with the second code therein in response to receiving the command signal (Merritt at Figure 1, infrastructure node, command changes as disclosed in Para. [0041] “wherein the first sensor platform is instructed at block 124 to use the second emission pattern.”).  
As per claim 17, Merritt discloses a lidar sensor system, the acts further comprising:
 determining that an autonomous vehicle that comprises the lidar sensor system changed from a first orientation to a second orientation (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate 
 wherein the light emitter is caused to transition from emitting the first light signals with the first code therein to emitting the second light signals with the second code therein responsive to determining that the autonomous vehicle changed from the first orientation to the second orientation (Merritt at Para. [0045] discloses that when an autonomous vehicle (AV) enters a region it acquires a “transmission parameter” from an infrastructure node (IN) and when the “AV moves out” then it “transitions to a new IN or migrates to an adhoc scheme”. When the AV moves out it is changing its direction of travel, which based on the definition, Para. [0032] of then instant application, it is transitioning from a first to a second orientation.).  
As per claim 18, Merritt discloses a lidar sensor system, the acts further comprising:
 performing a comparison between a duration of time that the light emitter has emitted the first light signals with the first code therein and a threshold duration of time (Merritt at Para. [0025] discloses that “Block 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.” Further, the expectation can be “in terms of frequency, amplitude, reflection angle, noise profile, timing, etc., or any combination thereof.”  Still further, the expectation is based on exceeding a “predetermined threshold”.  See 
 wherein the light emitter is caused to transition from emitting the first light signals with the first code therein to emitting the second light signals with the second code therein responsive to the duration of time exceeding the threshold duration of time (Merritt at Para. [0026] which discloses “block 44 includes sending a notification (e.g., interference notification) of the deviation to an infrastructure node such as, for example, the infrastructure node 20 (FIG. 1) and receiving the altered emission pattern from the infrastructure node.”).  
As per claim 19, Merritt discloses a lidar sensor system, wherein the light emitter emits the first light signals with the first code therein in a first direction (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”), and the light emitter emits the second light signals with the second code therein in a second direction that is different from the first direction (Merritt at Para. [0045] which discloses that when “the AV moves out of the neighborhood, it then transitions to a new IN or migrates to an ad hoc scheme if there is no infrastructure node (IN) present”).  
As per claim 20, Merritt discloses a method of operating a lidar sensor system (Figures 2A-2B and 5-6), comprising:
 causing a light emitter of the lidar sensor system to emit light signals with a code therein into an environment (Merritt at Fig. 1, block 36, and Para. [0048] discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern”.), wherein a light signal in the light signals reflects off an object in the environment to provide a reflected light signal (Merritt at Fig. 2A, block 36, and at Para. [0014] which discloses “optical reflection 18 (e.g., inbound light) from the physical object 12 is received at the first sensor platform 14, wherein the optical reflection 18 has an expected reflection pattern (e.g., frequency, amplitude, reflection angle, noise profile, timing, etc.) corresponding to the first emission pattern.”);
 detecting, with a light detector of the lidar sensor system, the reflected light signal (Merritt at Para. [0048] discloses “block 50 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”);
 responsive to detection of the reflected light signal by the light detector, determining that the reflected light signal includes the code (Merritt at Fig. 3A, block 38, and Para. [0025] discloses “[b]lock 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.”);
 generating a point cloud based in part on the reflected light signal in response to determining that the reflected light signal includes the code (Merritt at Figure 2A, decision block 38 and block 40, and Para. [0025] which discloses that “block 40 includes determining the location, speed, shape and/or direction of the physical object(s), as well as generating a point cloud to document the surrounding environment.”), wherein a differing light signal detected by the light detector determined to lack the code is identified as being interference such that the differing light signal is filtered and not used to generate the point cloud (Merritt at Figure 2A, decision block 38 and block 42, and Para. [0026] which discloses that .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art disclose how coding of LIDAR pulses can be employed to address interference associated with other LIDAR devices, light sources, and hacking.
Wang et al (US-20210242354-A1) discloses method and device for reducing interference between LIDAR sensors by emitting pulses that are “coded to further distinguish from signals of other LiDAR units operating in the vicinity”.  See FIG. 13A and Para. [0329].
Florian Petit (US-20190353787-A1) discloses a method for coding LIDAR pulses to mitigate interference by using “differently coded pulse trains [that] can be emitted in close succession by the same laser light source or even in an at least partially time-overlapping manner by multiple laser light sources.” See Abstract, Figure 3, and Para. [0146].
Jerry Chen (US-20190285749-A1) discloses a method for modulating the lidar source so as to make the lidar device more resistant to interference, jamming and hacking. See Abstract, Figure 2, and Paras. [0027]- [0030] which discloses various encoding schemes for modulating the laser pulses for mitigating interference.
Shu et al (US-20180259645-A1) discloses a device and process for reducing noise from background light or other LIDAR devices by using different coded pulse 
Mark Donavan (US-20170307736-A1) discloses a method for mitigating interference by using a laser LIDAR system where each device can have its own pulse shape or uniquely coded signature. As not in Para. [0085] that having “each laser with its own uniquely coded signature allows the receiver electronics to decode the signal and identify exactly which laser fired that signal.”  See Figures 9-10 and Abstract.
Whiting et al (GB-2586552-A) discloses a method for “controlling the light footprint in a light detection and ranging system.” See Page 1, lines 9-10.  Importantly, Whiting discloses that “the laser light from the light source may be modulated with a code that is unique to the LIDAR system. Such coding may be used in order to avoid interference or confusion with light associated with other LIDAR systems (e.g. within other vehicles on the road).” Whiting Page 47, lines 26-32.

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661